Citation Nr: 0519104	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-34 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
status-post coccyx injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 1976 
and May 1993 to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In March 2005, the RO received additional evidence from the 
veteran and his authorized representative.  In May 2005, the 
veteran's authorized representative submitted a signed waiver 
of the RO's right to initial consideration of the additional 
evidence submitted in March.  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.  See Board of Veterans' 
Appeals:  Obtaining Evidence and Curing Procedural Defects, 
69 Fed. Reg. 53,807 (September 3, 2004) (to be codified at 38 
C.F.R. §§ 19.9, 20.1304(c)).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his
claim.

2.  By unappealed rating decisions dated in December 1994 and 
July 1996, the RO denied the veteran's claim of entitlement 
to service connection for status-post coccyx injury. 

3.  Evidence submitted subsequent to the July 1996 RO 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim, or 
does not raise a reasonable possibility of substantiating the 
claim for service connection for status-post coccyx injury.   


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
claim of entitlement to service connection for status-post 
coccyx injury is not reopened.  38 U.S.C.A.         § 7105(c) 
(West 1991); 38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (1993 & 1996); 38 C.F.R. §§ 3.156, 
3.159 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the VCAA does not serve as a basis to reopen a claim (unless 
new and material evidence is presented), the law does include 
the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in September 2003, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The RO advised the veteran 
of the information and evidence necessary to reopen his 
previously disallowed claim of entitlement to service 
connection for status-post coccyx injury.  

The Board acknowledges that the September 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to reopen his claim-that is, evidence of the type 
that should be considered by VA in assessing his claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the December 
2003 rating decision and August 2004 Statement of the Case 
(SOC) issued by a Decision Review Officer, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The August 2004 SOC provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim, including the law and implementing regulations 
of the VCAA.  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187. 

The RO scheduled the veteran for a travel board hearing, 
which was held in February 2005 before the undersigned 
Veterans Law Judge.  It was agreed upon by all of the 
participants that the record would be held open for an 
additional 60 days to enable the veteran to gather and submit 
additional evidence he felt should be considered in 
connection with his claim.  As previously noted, the veteran 
submitted additional evidence in March 2005.  

The Board finds that the requirements under the law as 
pertains to new and material evidence claims have been met, 
and the Board will proceed with appellate review.  


Legal Criteria

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection for status-post coccyx 
injury was initiated in August 2003.  Thus, the new 
definition of "new and material evidence" is applicable to 
his claim.  


Procedural History

In the veteran's original application for compensation 
benefits filed in May 1994, he indicated that his mailing 
address was [redacted], 
[redacted]. 

In a December 1994 rating decision, the RO denied service 
connection of status-post coccyx injury.  In a notice of 
decision letter dated January 4, 1995, addressed to the 
veteran at [redacted], 
[redacted], the RO advised the veteran of the denial of the claim 
and included a copy of the rating decision and VA Form 4107 
(Notice of Procedural and Appellate Rights).  

The claims file shows that the December 1994 rating decision, 
January 4, 1995 notice of decision, and VA Form 4107 were 
returned to the RO on January 20, 1995.  Notations on the 
envelope indicated that the veteran no longer lived at the 
address and that the mail was returned to the RO because the 
forwarding order had expired.  

In March 1995, the RO received a letter from the veteran in 
which he noted that he had previously filed a claim for a 
"military connected injury" in 1994.  At the top of the 
letter as well as on the envelope, the noted address was [redacted]
[redacted].  In addition, 
the envelope showed that the [redacted], 
[redacted] address was crossed out and the address, 
[redacted], was noted.  

In correspondence dated in March 1995 and addressed to the 
veteran at [redacted], 
[redacted], the RO acknowledged receipt of the veteran's claim.  
The RO asked the veteran to provide VA with his current 
address. The RO also noted that a copy of the letter was sent 
to the veteran's [redacted] and [redacted].  

In December 1995, the RO received a letter from the veteran 
in which he advised that his mailing address had been changed 
to [redacted], 
[redacted].  

In January 1996, the RO received a letter from the veteran in 
which he maintained that he sustained an injury to his 
tailbone during service in the summer of 1993.  At the top of 
the letter, the noted address was [redacted]
[redacted].

The claims file shows that the RO re-mailed the December 1994 
rating decision, January 4, 1995 notice of decision, and VA 
Form 4107 to the veteran's [redacted] address on March 
13, 1996.  These documents, however, were again returned to 
the RO on March 19, 1996.  The notation on the envelope 
indicated that the mail was returned to the RO because the 
veteran had moved and left no forwarding address and the 
address was crossed out.

The foregoing shows that the RO was first put on notice of a 
change in the veteran's address in March 1995.  Thereafter, 
the RO properly re-mailed the December 1994 rating decision, 
January 4, 1995 notice of decision, and VA Form 4107 to the 
veteran's [redacted] address in March 1996.  The veteran 
did not advise the RO of any further change in address.  The 
Board notes that it is the veteran's duty to advise VA of any 
change in address.  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993) ("[T]here is no burden on the part of the VA to turn 
up heaven and earth to find him.").  The RO properly mailed 
the documents to the veteran's last known address.  See 
38 C.F.R. § 3.1(q) (2004) (defining notification for VA 
purposes as written notice sent to the claimant's latest 
address of record).  Therefore, the time period within which 
the veteran had to timely file a Notice of Disagreement with 
the December 1994 determination began to run on March 13, 
1996.  See 38 C.F.R. § 20.302(a) (2004) (providing that a 
notice of disagreement with a determination by the agency of 
original jurisdiction generally must be filed within one year 
from the date that that agency mails notice of the 
determination).  The veteran did not appeal the December 1994 
rating decision and it became final on March 13, 1997.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1993).  

Next, in correspondence dated July 12, 1996, addressed to the 
veteran at [redacted], 
92106, the RO acknowledged receipt of another application 
from the veteran for compensation benefits.  The claims file 
shows that this letter was returned to the RO on July 17, 
1996.  The notation on the envelope indicated that the 
forwarding order had expired.

In a July 1996 rating decision, the RO denied service 
connection for status-post coccyx injury.  In a notice of 
decision letter dated July 27, 1996, addressed to the veteran 
at [redacted], [redacted], the RO 
advised the veteran of the denial of the claim and included a 
copy of the rating decision and VA Form 4107.  The notice of 
decision letter, rating decision, and VA Form 4107 were not 
returned to the RO as undeliverable.  Accordingly, as the 
veteran did not appeal the July 1996 rating decision, it 
became final one year from the date that the RO mailed notice 
of the determination-July 27, 1997.  38 U.S.C.A. §§ 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).  


Evidence 

Evidence associated with the claims file prior to the RO's 
last final denial in July 1996 follows.  

In the veteran's original application for compensation 
benefits, he sought service connection for a bruised tailbone 
that he maintained occurred in August 1993.  

The December 1994 rating decision showed that the bases for 
the RO's denial of  service connection of a coccyx injury 
were the following:  there were currently no service medical 
records to verify the claimed injury or that a chronic 
condition ensued from the claimed injury; the veteran failed 
to report to the scheduled VA Compensation and Pension 
examination; and there was no evidence of a chronic condition 
affecting the coccyx.  The rating decision further revealed 
that two attempts were made to obtain the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).  It was noted that NPRC reported that service medical 
records for either periods of the veteran's active duty 
service were not found.  It was noted that Headquarters of 
the United States Marine Corps Reserve similarly reported 
that records on the veteran were not found.  Lastly, the 
rating decision indicated that the veteran was provided 
notice of the unavailability of his service medical records 
in correspondence dated September 28, 1994, and the veteran 
was asked to supply a copy of any service medical records in 
his possession, or in the alternative, to supply any 
information from other sources to verify his claim.  

As noted in the December 1994 rating decision, the Board 
observes that several requests for information (VA Form 3101) 
dated in July 1994, August 1994, September 1994, October 
1994, and January 1995, show that efforts to obtain the 
veteran's service medical records were to no avail.  

In the previously noted March 1995 letter, the veteran also 
indicated that he continued to have problems with the 
"injury" and advised that he would be in touch with the RO 
about the injury in the near future.  

In the previously noted December 1995 letter, the veteran 
also noted that he must go to the VA hospital because he was 
experiencing pain from the "injury" when he performed his 
work duties as a cross-country truck driver.  

In the previously noted January 1996 letter, the veteran also 
reported that he currently had ongoing pain in the area of 
the tailbone with activity.  

A March 1996 letter to the Commandant of the United States 
Marine Corps showed that the RO again requested that any 
records on the veteran should be forwarded to the RO.  

VA treatment records dated from January 1991 to January 1996 
showed that in October 1994, the veteran fractured his right 
femur in a motorcycle accident.  A December 1995 record 
showed that the veteran presented at the hospital with 
complaints of pain in his tailbone.  He reported that he 
originally sustained an injury to his tailbone in the summer 
of 1993.  He indicated that the pain had recurred again when 
he started work as a truck driver approximately two months 
ago.  A January 1996 record showed that the veteran 
complained of intermittent low back pain that had been 
present since "1983."  It was clarified that the veteran 
actually experienced coccygeal pain.  The veteran reported 
that he fell on his coccyx in "1983," but he did not 
sustain a fracture at that time.  He indicated that he 
experienced occasional flare-ups.  He further reported that 
the pain in his lower back occurred when he rode on bumpy 
roads as well as when he sat and rose to a standing position; 
the pain also radiated to both buttocks.  The physical 
examination revealed point tenderness of the coccyx and 
sacroiliac joints.  The examiner noted assessments of 
sacroiliac (S1) arthritis and coccygeal arthritis.  

VA Form 3101 (Request for Information) dated in May 1996, 
noted that the veteran's service medical records remained 
unavailable.  

VA Form 3101 (Request for Information) dated in June 1996, 
showed that the Head of the Records Correspondence Section of 
the United States of Marine Corps reported that an extensive 
search had failed to locate the veteran's complete medical 
records.  The section head forwarded all available records 
(October 1973 service enlistment examination report, October 
1973 Report of Medical History, and October 1973 consultation 
sheet).  

The available service medical records dated in 1973 noted no 
complaints or findings referable to the claimed coccyx 
injury.  

The July 1996 rating decision showed that the bases for the 
RO's denial of service connection of a coccyx injury were 
that 1) there was no record of treatment during active duty 
for a coccyx injury and 2) treatment records from the San 
Diego VA Medical Center showed that the veteran was in a 
motorcycle accident in October 1994, after which he 
complained of low back, coccygeal pain in January 1996.  

Evidence associated with the claims file after the RO's last 
final denial in July 1996 follows.  

In the veteran's August 2003 application to reopen the 
previously disallowed claim, he explained that he went to 
sick call in service for a back injury.  He recalled that an 
x-ray taken at that time did not reveal the compression 
fracture noted on recent x-rays.  He reported that the 
service physician only diagnosed a bruised tailbone because 
the x-rays were negative for broken bones.  He noted that the 
service physician ordered two days bed rest and provided him 
with pain pills.  He maintained that the reported in-service 
injury was the only back injury he sustained in his life and 
he indicated that the pain remained.  

A Sharp Coronado Hospital radiograph report dated in July 
2003 showed that an x-ray of the lumbosacral spine was 
interpreted as revealing 1) degenerative changes with no 
evidence of acute fracture and 2) mild compression fracture 
anteriorly at L1. 

Records from the Vietnam Veterans of San Diego dated from 
July 2003 to August 2003 showed that the veteran was 
diagnosed with lumbar vertebral fracture. 

VA treatment records dated from March 1999 to August 2003 
included records dated in August 2003 that showed that the 
veteran presented at the hospital with complaints of back 
pain, which he maintained had been present for 10 years.  The 
results of the Sharp Coronado Hospital x-ray of July 2003 
were discussed.  The current examination revealed mild 
tenderness at L4.  

In statements dated in September and October 2003, the 
veteran provided further details on the injury to his 
tailbone that reportedly occurred during service.  He 
identified two witnesses to his claimed injury and/or pain he 
experienced from the claimed injury.  

The September 2003 VA general examination report shows that 
the veteran reported on the claimed in-service injury to his 
tailbone and its subsequent treatment by service examiners.  
He complained that he had had persistent pain centered 
midline in the L1-L2 area that occasionally radiated 
proximally for 10 years.  The examiner discussed the findings 
noted in the July 2003 Sharp Coronado Hospital x-ray report.  
The physical examination revealed pain, spasm, tenderness, 
and limitation of motion.  The examiner diagnosed compression 
fracture of the body of L1 anteriorly.  The examiner noted 
that the fracture was seen on plain x-ray.  The examiner 
added that bone fragments of the same injury were seen near 
L3 and L4.  The examiner indicated that bone spurs at L1-L2 
represented degenerative disc disease.  The examiner 
maintained that the veteran's lumbar spine pain was related 
to these old bone injuries.  The examiner reported that a 
computerized tomography scan of the lumbar spine confirmed 
the foregoing findings and further revealed central canal 
stenosis at L4-L5.  The examiner also diagnosed lower sacrum 
angulation.  The examiner noted that the veteran's sacrum was 
separated from the coccyx (3 millimeters) with subluxation of 
the coccyx, which he contended contributed to the veteran's 
low back pain.  The radiographic report on the x-ray findings 
was included with the VA examination report.  

In a statement dated in February 2005, the veteran's brother 
(C.J.) reported that he worked with the veteran after his 
discharge from service in 1993, during which time he observed 
that the veteran experienced low back pain.  C.J. recalled 
that the veteran related that the pain was from an injury he 
sustained during service that he was advised was only a 
bruise.  

In statements dated in February 2005, the veteran's sister 
and brother (M.J.) reported that after the veteran's 
discharge from service in 1993, they observed the veteran 
experiencing pain.  They noted that the veteran explained 
that the pain stemmed from an injury he sustained during 
service.  

In a statement dated in February 2005, D.G. reported that the 
veteran related to her that he sustained a back injury during 
service in 1993.  

At the February 2005 travel board hearing, the veteran 
provided testimony on the claimed injury and its subsequent 
treatment during service that was similar to prior statements 
discussed above.  The veteran testified that he sustained an 
injury to his tailbone in service in the summer of 1993, and 
every since that injury he had experienced chronic pain, 
particularly when he sat.  It was discussed that the January 
1996 VA treatment record reflected the first time the veteran 
was seen after service by a medical professional concerning 
coccygeal pain.  Lastly, the veteran denied that he sustained 
any injury to his back after service.  





Analysis

The veteran's statements and testimony as well as statements 
from the veteran's siblings and D.G. are presumed credible 
for purposes of this analysis.  Justus, 3 Vet. App. at 512-
13.  While these statements and testimony provide further 
detail on the circumstances surrounding the injury the 
veteran maintains occurred during service, they are 
cumulative and redundant of evidence of record at the time of 
the last prior final denial of the claim.  Evidence at that 
time similarly showed that the veteran contended that he 
sustained an injury to his tailbone during service that 
resulted in chronic low back and coccygeal pain that 
continued to persist.  Thus, the statements and testimony do 
not raise a reasonable possibility of substantiating the 
claim.  

The Sharp Coronado Hospital July 2003 radiograph report, 
Vietnam Veterans of San Diego records, August 2003 VA 
treatment records, and September 2003 VA general examination 
report while new are not material as they do not relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  The veteran seeks to establish service connection for 
a coccyx injury.  Evidence showing a fracture and 
degenerative changes of the lumbar spine does not relate to 
the unestablished fact that the veteran sustained a coccyx 
injury during service and that his current complaints of low 
back and coccygeal pain were residuals of the coccyx injury.  
The lumbar spine is in a different anatomical region than the 
coccyx.  Compare 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5242 (2004) with 38 C.F.R. § 4.71a, Diagnostic Code 5298 
(2004).  The evidence fails to suggest any possible causal 
relationship between the fracture and degenerative changes of 
the lumbar spine and a coccyx injury that reportedly occurred 
during service.  Thus, this evidence does not raise a 
reasonable possibility of substantiating the claim.  As for 
the diagnosed lower sacrum angulation noted by the September 
2003 VA examiner, the evidence fails to show that the 
subluxation of the coccyx is a condition of traumatic origin.  
Thus, this particular evidence as well does not raise a 
reasonable possibility of substantiating the claim.  

Accordingly, having determined that new and material evidence 
has not been submitted, the claim is not reopened.

ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for status-post 
coccyx injury is not reopened.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


